Title: Editorial Note on Applicants for Emigration
From: 
To: 


				For the period of the present volume, letters survive from ten individuals who wished to emigrate to the United States themselves, and one who wrote on behalf of a friend. Answers to six applicants have been located: Franklin discouraged two of them altogether, encouraged one to go elsewhere, referred another to church authorities, and sent copies of “Information to Those Who Would Remove to America” to two individuals whom he cautioned to consider the matter carefully before making such a journey.
				We summarize here letters from the five applicants for whom no replies have been located. Summaries of the others appear in annotation of the answers they elicited, which are published in full.
				On October 30, Fortin de Le Bel l’aîné, in Paris, recommends an unnamed person who has heard that Congress is seeking artists. The man in question had been an engineer in Saint-Domingue but since

returning to France has lost his small fortune and is working for the port commandant of Brest. Fortin encloses papers (now missing) that will attest to this history. The man’s talents include cartography, architectural drawing, engraving, and painting. Fortin writes again on Nov. 12, convinced that his earlier letter and its enclosures had not reached Franklin.
				On December 23, Dalzan Delapierre sends a duplicate of the letter he had sent on April 25, 1784, since he is convinced that Franklin must not have received it. He would like a response at once, since a nobleman who knows him well is planning to sail to America to join Lafayette, and Dalzan would accompany him if Franklin gave a positive response.
				John Egleton writes in what appears to be native English on December 26, without providing a return address. He has heard that some unnamed “Gentlemen” are contemplating sending a gardener to America “to cultivate the plants to be imported into this Kingdom.” Told to apply to Franklin, Egleton will not object to going, provided that the salary is good. He will be happy to answer any further questions.
				An earnest Lutheran pastor named William Reiser writes in labored English from Hanau, in Hesse, on January 29. Having read a few years earlier that Franklin sent vintners to America with vine stock, he now wonders if he, too, could be “an object for America.” He is 42 years old, a prorector at the local secondary school, has studied natural history and mathematics, and can preach in French. His position at the school, of which he encloses an advertisement, provides modestly for himself, his wife, and their three children, but he is motivated to leave by his “love for a land of liberty.” If someone like himself would be welcome in America “and advantageously placed there,” he would appreciate an answer.
				Pierre Bon de Corcelles addresses Franklin, his “trés honnoré Patron,” on March 5. He has decided to undertake his long-planned journey to Philadelphia by himself. He is about to leave for London; not knowing how long he will stay there, he will not need the recommendations that Franklin promised him until the time of his departure to America.
			